  Case 18-05795         Doc 23     Filed 01/24/19 Entered 01/24/19 12:42:59              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-05795
         ANGEL WARREN JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/28/2018.

         2) The plan was confirmed on 04/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/18/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-05795        Doc 23       Filed 01/24/19 Entered 01/24/19 12:42:59                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $1,812.88
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $1,812.88


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,308.39
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $76.50
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,384.89

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AAC                              Unsecured         454.00           NA              NA            0.00       0.00
AMERICAN ACCESS CASUALTY CO      Unsecured      6,000.00            NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured      1,000.00       1,156.70        1,156.70           0.00       0.00
ARCHWAY HOLDINGS                 Unsecured         720.00           NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured         642.00           NA              NA            0.00       0.00
CAPITAL ASSET RECOVERY           Secured        2,500.00       5,995.10        5,995.10        302.04     125.95
CAPITAL ASSET RECOVERY           Unsecured      3,600.00            NA              NA            0.00       0.00
CARSON PIRIE SCOTT               Unsecured         100.00           NA              NA            0.00       0.00
CAVALRY PORTFOLIO SVCS LLC       Unsecured         609.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      9,217.00     17,706.80        17,706.80           0.00       0.00
COMCAST                          Unsecured         624.00           NA              NA            0.00       0.00
COMCAST                          Unsecured      1,083.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         966.00      1,969.64        1,969.64           0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         448.00           NA              NA            0.00       0.00
ENTERPRISE RENT-A-CAR            Unsecured         313.00           NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured         604.00           NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      1,241.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      1,372.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      1,641.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      1,379.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      2,468.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      2,569.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      3,500.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      3,595.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      6,000.00            NA              NA            0.00       0.00
HUNTINGTON NATIONAL BANK         Unsecured            NA         108.00          108.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         492.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         538.00        465.61          465.61           0.00       0.00
LVNV FUNDING                     Unsecured            NA         538.02          538.02           0.00       0.00
OVERLAND BOND & INVESTMENTS      Unsecured      8,600.00     19,251.03        19,251.03           0.00       0.00
PREMIER BANKCARD                 Unsecured         433.00        433.39          433.39           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-05795          Doc 23     Filed 01/24/19 Entered 01/24/19 12:42:59                    Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim        Claim        Principal        Int.
Name                                Class    Scheduled        Asserted     Allowed         Paid           Paid
QUANTUM3 GROUP LLC               Unsecured         853.00             NA           NA            0.00         0.00
UNIVERSITY OF PHOENIX            Unsecured         841.00             NA           NA            0.00         0.00
US DEPT OF ED FEDLOAN            Unsecured      7,218.00       36,046.13     36,046.13           0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00              $0.00                  $0.00
      Mortgage Arrearage                                        $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                               $5,995.10            $302.04                $125.95
      All Other Secured                                         $0.00              $0.00                  $0.00
TOTAL SECURED:                                              $5,995.10            $302.04                $125.95

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                $0.00                $0.00
       Domestic Support Ongoing                                 $0.00                $0.00                $0.00
       All Other Priority                                       $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                 $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $77,675.32                   $0.00                $0.00


Disbursements:

       Expenses of Administration                                $1,384.89
       Disbursements to Creditors                                  $427.99

TOTAL DISBURSEMENTS :                                                                            $1,812.88




UST Form 101-13-FR-S (09/01/2009)
  Case 18-05795         Doc 23      Filed 01/24/19 Entered 01/24/19 12:42:59                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/24/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
